On the court’s own motion, the decision handed down February 20, 1961, is amended by striking out the designation of Joseph E. Fox, Jr., Esquire, as counsel to prosecute the appeal, and by designating York M. Iguchi, Esquire, 20 Dewey Street, Huntington, New York, as such counsel. The appellant’s time to perfect the appeal is further enlarged to the September Term, beginning September 6, 1961; appeal ordered on the calendar for said term. Nolan, P. J., Beldoek, Ughetta, Kleinfeld and Christ, JJ., concur.